Exhibit 10.2
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made as of this
                     day of                , 2008, by and between V.F.
Corporation, a Pennsylvania corporation (the “Company”), and
[                    ] (“Indemnitee”).
     WHEREAS, the Company and Indemnitee recognize the prevalent risk of
corporate shareholder litigation, in general, subjecting directors to the risk
of expensive litigation; and
     WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as directors of the Company
and to indemnify its directors so as to provide them with the maximum
indemnification protection permitted by law as protection against such risks.
     NOW, THEREFORE, the Company and Indemnitee, intending to be legally bound,
hereby agree as follows:
     1. Indemnification.
          a. Third Party and Derivative Proceedings. The Company shall indemnify
Indemnitee if Indemnitee is or was a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (including, without limitation,
an action by or in the right of the Company or any affiliate of the Company) by
reason of the fact that Indemnitee is or was a director, officer, trustee,
fiduciary, employee or agent of the Company, or any affiliate of the Company, by
reason of any action or inaction on the part of Indemnitee while an officer or
director, or by reason of the fact that Indemnitee is or was serving at the
request of the Company as a director, officer, trustee, fiduciary, employee or
agent of any other enterprise, against expenses (including attorneys’ fees), and
all liabilities and loss, including, judgments, fines and amounts paid in
settlement (if such settlement is approved pursuant to Section 2(f)) actually
and reasonably incurred by Indemnitee in connection with such action, suit or
proceeding so long as the Indemnitee’s actions are not determined, in a final
judicial determination (as to which all rights of appeal have been exhausted or
lapsed), to have constituted willful misconduct or recklessness.
          b. Mandatory Indemnification. To the extent that Indemnitee has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section 1(a) or in defense of any claim, issue or
matter therein, Indemnitee shall be indemnified against expenses (including
attorneys’ fees) actually and reasonably incurred by Indemnitee in connection
therewith. For purposes of this Section 1(c), the term “successful on the merits
or otherwise” shall include, but not be limited to, (i) any termination,
withdrawal, or dismissal (with or without prejudice) of any claim, action, suit
or proceeding against Indemnitee without any express finding of liability or
guilt against him, or (ii) the expiration of a reasonable period of time after
the making of any claim or threat of an action, suit or proceeding without the
institution of the same and without any promise or payment made to induce a
settlement.

 



--------------------------------------------------------------------------------



 



     2. Expenses and Indemnification Procedure.
          a. Advancement of Expenses. The Company shall advance all reasonable
out-of-pocket expenses incurred by Indemnitee in connection with the
investigation, defense, settlement or appeal of any civil, criminal,
administrative or investigative action, suit or proceeding referenced in
Section 1(a).
          b. Undertaking to Repay Expenses. In the event that it shall
ultimately be determined that Indemnitee is not entitled to be indemnified for
the expenses paid by the Company pursuant to Section 2(a) hereof or otherwise or
was not entitled to be fully indemnified, Indemnitee shall repay to the Company
such amount of the advanced expenses or the appropriate portion thereof.
          c. Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition
precedent to his right to be indemnified under this Agreement, give the Company
notice in writing as soon as practicable of any claim made against Indemnitee
for which indemnification will or could be sought under this Agreement. Notice
to the Company shall be directed to VF Corporation, 105 Corporate Center Blvd.,
Greensboro, North Carolina 27408, Facsimile: (336) 424-7696, Attention: General
Counsel (or such other address as the Company may from time to time designate in
writing to Indemnitee). Notice shall be deemed received on the third business
day after the date postmarked if sent by domestic certified or registered mail,
properly addressed; otherwise, notice shall be deemed received when such notice
shall actually be received by the Company. In addition, Indemnitee shall give
the Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power.
          d. Procedure. Any indemnification and advances provided for in
Section 1 and this Section 2 shall be made no later than 45 days after receipt
of the written request of Indemnitee, coupled with appropriate documentation to
support the requested payment. If a claim under this Agreement, under any
statute, or under any provision of the Company’s Articles of Incorporation or
Bylaws providing for indemnification is not paid in full by the Company within
45 days after receipt of a fully documented written request for payment thereof
has first been received by the Company, Indemnitee may, but need not, at any
time thereafter bring an action against the Company to recover the unpaid amount
of the claim and, subject to Section 13, Indemnitee shall also be entitled to be
paid for the expenses (including attorneys’ fees) of bringing such action. It
shall be a defense to any such action (other than an action brought to enforce a
claim for expenses incurred in connection with any action, suit or proceeding in
advance of its final disposition) that Indemnitee has not met the standards of
conduct which make it permissible under applicable law for the Company to
indemnify Indemnitee for the amount claimed, but the burden of proving such
defense shall be on the Company, and Indemnitee shall be entitled to receive
interim payments of expenses pursuant to Section 2(a) unless and until such
defense may be finally adjudicated by court order or judgment from which no
further right of appeal exists. It is the parties’ intention that if the Company
contests Indemnitee’s right to indemnification, the question of Indemnitee’s
right to indemnification shall be for the court to decide, and neither the
failure of the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
shareholders) to have made a determination that indemnification of Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard

-2-



--------------------------------------------------------------------------------



 



of conduct required by applicable law, nor an actual determination by the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel, or its shareholders) that
Indemnitee has not met such applicable standard of conduct, shall create a
presumption that Indemnitee has or has not, as the case may be, met the
applicable standard of conduct.
          e. Notice to Insurers. If, at the time of the receipt of a notice of
claim pursuant to Section 2(b), the Company has directors’ and officers’
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.
          f. Selection of Counsel. If the Company shall be obligated under
Section 1 or Section 2 to pay the expenses of any proceeding against Indemnitee,
the Company shall be entitled to assume the defense of such proceeding, with
counsel approved by Indemnitee, upon the delivery to Indemnitee of written
notice of its election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
any other counsel subsequently incurred by Indemnitee with respect to the same
proceeding; provided that (i) Indemnitee shall have the right to employ separate
counsel in any such proceeding at Indemnitee’s expense; and (ii) if (A) the
employment of counsel by Indemnitee has been previously authorized by the
Company, (B) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of any
such defense, or (C) the Company shall not, in fact, have employed counsel to
assume the defense of such proceeding, then the reasonable fees and expenses of
Indemnitee’s counsel shall be at the expense of the Company.
          g. Settlements. The Company shall not be liable to Indemnitee under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent. The Company shall not settle any action or
claim in any manner which would impose any penalty or limitation on Indemnitee
without Indemnitee’s written consent. Neither the Company nor Indemnitee will
unreasonably withhold consent to any proposed settlement.
          h. Change in Control.
               (1) If, at any time subsequent to the date of this Agreement,
members of the Incumbent Board do not constitute a majority of the members of
the Board of Directors, or there is otherwise a Change in Control, then upon the
request of Indemnitee, the Company shall cause the determination of
indemnification and advances required by Section 2 to be made by a third party
(mutually agreed upon by the parties or failing such agreement, as determined by
the Chief Judge of the Federal District Court for the Eastern District of
Pennsylvania). The fees and expenses incurred by the third party in making the
determination of indemnification and advances shall be borne solely by the
Company. If such third party is unwilling and/or unable to make the
determination of indemnification and advances, then the

-3-



--------------------------------------------------------------------------------



 



Company shall cause the indemnification and advances to be made by a majority
vote or consent of a Board of Directors committee consisting solely of members
of the Incumbent Board.
               (2) For purposes of this Agreement, a “Change in Control” shall
be deemed to have occurred if individuals who, as of the date of this Agreement,
constitute the Board of Directors (the "Incumbent Board”) cease for any reason
to constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a three-quarters (3/4) of the directors then
comprising the Incumbent Board, (either by a specific vote or by approval of the
proxy statement of the Corporation in which such person is named as a nominee of
the Corporation for director), shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors.
     3. Additional Indemnification Rights:
          a. Scope. Notwithstanding any other provision of this Agreement, the
Company shall indemnify Indemnitee to the fullest extent permitted by law,
notwithstanding that such indemnification is not specifically authorized by the
other provisions of this Agreement, the Company’s Articles of Incorporation, the
Company’s Bylaws or by statute. In the event of any change, after the date of
this Agreement, in any applicable law, statute, or rule which expands the right
of a Pennsylvania corporation to indemnify a member of its board of directors,
such changes shall be, ipso facto, within the purview of Indemnitee’s rights and
Company’s obligations under this Agreement. In the event of any change in any
applicable law, statute or rule which narrows the right of a Pennsylvania
corporation to indemnify a member of its board of directors, such changes (to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement) shall have no effect on this Agreement or the parties’ rights
and obligations hereunder.
          b. Non-exclusivity. The indemnification provided by this Agreement
shall not be deemed exclusive of any rights to which an Indemnitee may be
entitled under the Company’s Articles of Incorporation, its Bylaws, any
agreement, any vote of Shareholders or disinterested directors, the Pennsylvania
Business Corporation Law of 1988, as amended, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such office.
     4. Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period Indemnitee is a director,
officer, employee or agent of the Company (or is or was serving at the request
of the Company as a director, officer, employee or agent of any other
enterprise) and shall continue thereafter, so long as Indemnitee shall be
subject to any possible claim or threatened, pending or completed action, suit
or proceeding, whether civil, criminal or investigative, by reason of the fact
that Indemnitee was a director, officer, employee or agent of the Company or
serving in any other capacity referred to herein.

-4-



--------------------------------------------------------------------------------



 



     5. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
expenses, judgments, fines or penalties actually or reasonably incurred by him
in the investigation, defense, appeal or settlement of any civil or criminal
action, suit or proceeding, but not for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such expenses,
judgments, fines or penalties to which Indemnitee is entitled.
     6. Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that,
in certain instances, federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors under this
Agreement or otherwise. For example, the Company and Indemnitee acknowledge that
the Securities and Exchange Commission (the “SEC”) has taken the position that
indemnification is not permissible for liabilities arising under certain federal
securities laws, and federal legislation prohibits indemnification for certain
ERISA violations. Indemnitee understands and acknowledges that the Company has
undertaken with the SEC to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.
     7. Officer and Director Liability Insurance. The Company shall, from time
to time, make the good faith determination whether or not it is practicable for
the Company to obtain and maintain a policy or policies of insurance with
reputable insurance companies providing the directors of the Company with
coverage for losses from wrongful acts, or to ensure the Company’s performance
of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
directors’ and officers’ liability insurance, Indemnitee shall be insured in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s directors.
Notwithstanding the foregoing, the Company shall have no obligation to obtain or
maintain such insurance if the Company determines in good faith that such
insurance is not reasonably available, if the premium costs for such insurance
are disproportionate to the amount of coverage provided, if the coverage
provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by an affiliate of the Company.
     8. Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 8. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.
     9. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:

-5-



--------------------------------------------------------------------------------



 



          a. Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense (such as by counterclaim,
cross-claim or third-party claim), except with respect to proceedings brought to
establish or enforce a right to indemnification under this Agreement or any
other statute or law or otherwise as required under the Pennsylvania Business
Corporation Law of 1988, as amended, but such indemnification or advancement of
expenses may be provided by Company in specific cases if the Board of Directors,
at its sole discretion, finds it to be appropriate;
          b. Lack of Good Faith. To indemnify Indemnitee for any expenses
incurred by Indemnitee with respect to any proceeding instituted by Indemnitee
to enforce or interpret this Agreement, if a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee in such
proceeding was made in bad faith or was frivolous;
          c. Insured Claims. To indemnify Indemnitee for expenses or liabilities
of any type whatsoever (including, but not limited to, judgments, fines, ERISA
excise taxes or penalties, and amounts paid in settlement) which have been paid
directly to Indemnitee by an insurance carrier under a policy of officers’ and
directors’ liability insurance maintained by the Company or other enterprise;
          d. Claims Under Section 16(b). To indemnify Indemnitee for expenses or
the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act, or any similar
successor statute;
          e. Illegal Activity. To indemnify Indemnitee if a court of competent
jurisdiction finally adjudges that such indemnification is illegal, including,
without limitation, by virtue of such indemnification being in violation of
public policy or any provision of law.
     10. Interpretation; Construction of Certain Phrases.
          a. The headings of particular provisions of this Agreement are
inserted for convenience only and will not be construed as a part of this
Agreement or serve as a limitation or expansion on the scope of any term or
provision of this Agreement. The words “include,” “includes” or “including”
shall be deemed to be followed by the words “without limitation.” The words
“hereof,” “herein” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole and not to
any particular provision of this Agreement.
          b. For purposes of this Agreement:
               (1) references to the “Company” shall include, in addition to the
resulting or surviving corporation, any constituent entity (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, and employees or agents, so that if
Indemnitee is or was a director, officer, employee or agent of such constituent
entity, or is or was serving at the request of such constituent entity as a
director, officer, employee or agent of any other enterprise, Indemnitee shall
stand in the same position under the

-6-



--------------------------------------------------------------------------------



 



provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent entity if
its separate existence had continued;
               (2) references to any “other enterprise” shall include any
corporation, trust, partnership, joint venture, or other entity;
               (3) references to “fines” shall include any excise taxes or
penalties assessed on Indemnitee with respect to an employee benefit plan;
               (4) references to “serving at the request of the Company” shall
include any service as a director, officer, employee or agent of the Company
which imposes duties on, or involves services by, Indemnitee with respect to an
employee benefit plan, its participants, or beneficiaries;
               (5) references to “affiliates” shall mean any entity which,
directly or indirectly, is in the control of, is controlled by, or is under
common control with, the Company; and
               (6) references to “Sections” or “clauses” shall be to Sections or
clauses of this Agreement.
     11. Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts (including by facsimile signature), each of which
shall be deemed to be an original and all of which together shall constitute one
and the same document.
     12. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns.
     13. Attorneys’ Fees. If any action is instituted by Indemnitee under this
Agreement to enforce or interpret any of the terms hereof, Indemnitee shall be
entitled to be paid all court costs and expenses, including reasonable
attorneys’ fees, incurred by Indemnitee with respect to such action, unless as a
part of such action, the court of competent jurisdiction determines that each of
the material assertions made by Indemnitee as a basis for such action was made
in bad faith or was frivolous. In the event of an action instituted by or in the
name of the Company under this Agreement or to enforce or interpret any of the
terms of this Agreement, Indemnitee shall be entitled to be paid all court costs
and expenses, including attorneys’ fees, incurred by Indemnitee in defense of
such action (including with respect to Indemnitee’s counterclaims and
cross-claims made in such action), unless as a part of such action the court
determines that each of Indemnitee’s material defenses to such action was made
in bad faith or was frivolous.
     14. Notice. All notices, requests, demands, consents and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by overnight courier service, or by facsimile with receipt confirmed
(followed by delivery of an original via overnight courier service). The address
for notice to the Company shall be as set forth in Section 2(b), and

-7-



--------------------------------------------------------------------------------



 



the address for notice to Indemnitee shall be as set forth on the signature page
of this Agreement, or as subsequently modified in a notice given in accordance
with this Section 14.
     15. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the Commonwealth of
Pennsylvania for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement. Any action or proceeding instituted
under or to enforce this Agreement shall be brought only in the state courts of
the Commonwealth of Pennsylvania.
     16. Subrogation. In the event of payment under this Agreement, Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable Company effectively to bring suit to
enforce such rights.
     17. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the Commonwealth of Pennsylvania, as
applied to contracts between Pennsylvania residents entered into and to be
performed within Pennsylvania.
     18. Prior Agreement. Notwithstanding any contrary provision contained
herein, this Agreement supersedes and replaces any and all prior written
indemnification agreements between the Indemnitee and the Company.
[Signature page follows]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  V.F. Corporation    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
           
 
                Indemnitee    
 
           
 
                     
 
                Address for Notice:    
 
                     
 
                     
 
                     
 
                     

